DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn [US 2015/0092362] in view of Park et al. [US 2015/0036300] and Fukushima [US 2013/0100392].
Regarding claims 1 and 4, Ahn discloses an electronic device comprising at least one display device (203, figures 6A-6B), the display device comprising:  a display unit (50, figure 6B) convexly curved toward an outside of a housing (a front portion WD of a housing, figure 6B) of the electronic device; and a substrate (DF, figure 6B) disposed closer to an inside of the housing than the display unit and mounted with a drive circuit (a driving chip IC, figures 6A-6B) for driving the display unit, wherein a spacer (SM4, figures 6A-6B) for fixing the substrate with respect to the display unit is disposed between the display unit and the substrate (figures 6B).
          Ahn, discloses the claimed invention except for the drive circuit being mounted on an opposite surface of a surface of the substrate on which the spacer is disposed; and the housing enclosed the display device.
         Park et al. disclose a display device (figure 6) comprising at least one printed circuit board (220, figure 6), wherein the printed circuit board comprises at least one drive circuit 
         It would have been to one of ordinary skill in the art at the time the invention was made to mount the drive circuit being mounted on an opposite surface of mounting the spacer in the display device of Ahn, as suggested by Park et al., for the purpose of facilitating replacement a drive component and/or enabling dissipation heat therefrom the printed circuit board.
          Fukushima discloses a flexible display device (100, figure 2) enclosed by a curved shape housing (20, figure 2).
          It would have been to one of ordinary skill in the art at the time the invention was made to use the curved shape housing design of Fukushima, covering the flexible device of Ahn, in view of Park et al., for the purpose of protecting the flexible display device therein.
Regarding claim 2, Ahn, in view of Park et al., and Fukushima, disclose wherein the spacer is formed by an elastic material (paragraph 0070).
Regarding claim 3, Ahn, in view of Park et al., and Fukushima, disclose wherein a surface of the spacer that faces the display unit has a shape having a curvature corresponding to that of the display unit (SS, figure 6B).


Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Oh et al. [US 2017/0263891] disclose flexible display device; and
Saeki et al. [US 9,793,502] disclose display device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG S. BUI/Primary Examiner, 2841/2800                                                                                                                                                                                                        03/06/2021